Title: Directions for Building the Great Clock, [1792–1793]
From: Jefferson, Thomas
To: 



[1792–1793]

The great clock.

The works are 15 I. deep, from the plate to the farthest point in the back. A circle of 12 I. radius round the center of the hour circle, will barely cover the remotest point of the works.

The center of vibration of the pendulum is 7. I. above the back end of the axis of the hour hand.

 
The arc of vibration is (at the bob) 18. I.

The same arc, at 7. I. below the center, will be 3. I.

Then a toothed wheel of 2. I. on the back-end of the axis of the hour hand, taking in an equal wheel whose axis will be of course 2 I. horizontally from that of hour hand, will be clear of the vibration of the pendulum, and may turn an hour hand on the reverse face of the wall on a wooden hour plate of 12. I. radius. There need be no minute hand, as the hour figures will be 6. I. apart. But the interspace should be divided into quarters and 5. minute marks. The fore and back hour-plates will not be concentric.
The axis of the second hand 4 ⅙ I. from that of the hour-hand (i.e. their centers)
The radius of the second circle (i.e. length of hand) 1¾ I.

